     Case 1:19-cv-00195-DAD-SKO Document 27 Filed 07/28/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ROSA MARTHA TORRES,                                       No. 1:19-cv-00195-DAD-SKO
12                           Plaintiff,
                                                                   ORDER GRANTING SECOND JOINT
13             v.                                                  MOTION TO MODIFY SCHEDULING
                                                                   ORDER
14       UNITED STATES OF AMERICA,
                                                                   (Doc. 26)
15                           Defendant.
16

17

18            On July 24, 2020, the parties filed their “Second Joint Motion to Continue Pretrial Deadlines

19   and Hearing Dates.” (Doc. 26.) The parties state that they have diligently litigated the case but the

20   current coronavirus (COVID-19) pandemic has impeded their progress. (Id. at 2–3.) The parties
21   request to extend all the remaining pretrial deadlines and to continue hearing and trial dates by
22
     approximately 90 days. (Id. at 2.)
23
               Based on the parties’ representations, the Court finds good cause to extend the deadlines in
24
     the scheduling order as requested.1 Accordingly, for good cause shown, the Court GRANTS the
25

26
27   1
       The Court will adjust certain dates proposed by the parties and will continue the pretrial conference and trial dates
     accordingly, to conform to the Court’s scheduling preferences and to give the Court sufficient time to rule on dispositive
28   motions.
     Case 1:19-cv-00195-DAD-SKO Document 27 Filed 07/28/20 Page 2 of 2

 1   request and will modify the scheduling order and enlarge the deadlines as follows:
 2
        Event                                Prior Date                  Continued Date
 3
        Non-expert Discovery Deadline        July 29, 2020               October 27, 2020
 4      Expert Disclosures Deadline          August 13, 2020             November 11, 2020
 5      Rebuttal Expert Disclosures          August 27, 2020             November 25, 2020
 6      Expert Discovery Deadline            September 28, 2020          December 27, 2020
 7      Non-Dispositive Motion Filing        October 29, 2020            January 27, 2021
 8      Non-Dispositive Motion Hearing       November 25, 2020           February 24, 2021
 9      Dispositive Motion Filing            October 29, 2020            January 27, 2021

10      Dispositive Motion Hearing           December 15, 2020           March 16, 2021

11      Pre-settlement Conference            August 18, 2020 at 3:30     December 3, 2020 at 3:30
                                             p.m.                        p.m.
12      Settlement Conference                August 25, 2020 at 10:30    December 10, 2020 at
                                             a.m.                        10:30 a.m.
13      Pretrial Conference                  February 22, 2021           May 24, 2021
14      Trial                                April 20, 2021              July 20, 2021
15

16

17
     IT IS SO ORDERED.
18

19   Dated:     July 27, 2020                                   /s/   Sheila K. Oberto          .
                                                      UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                      2
